            Case 6:19-cv-00236-ADA Document 58 Filed 12/20/19 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


SOLAS OLED LTD.,

                                 Plaintiff,           Case No. 6:19-cv-00236-ADA

       v.

LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., and
SONY CORPORATION,

                                 Defendants.


                  MOTION FOR AGREED SCHEDULING ORDER

    Pursuant to the November 8, 2019 Order Government Proceedings – Patent Case (Dkt. 50),

the Parties move that the Court enter the agreed Scheduling Order, attached as Exhibit A.



Dated: December 20, 2019                         /s/ Reza Mirzaie
                                                Marc Fenster
                                                CA State Bar No. 181067
                                                Reza Mirzaie
                                                CA State Bar No. 246953
                                                Neil A. Rubin
                                                CA State Bar No. 250761
                                                Kent N. Shum
                                                CA State Bar No. 259189
                                                RUSS AUGUST & KABAT
                                                12424 Wilshire Boulevard, 12th Floor
                                                Los Angeles, CA 90025
                                                Telephone: 310-826-7474
                                                Email: mfenster@raklaw.com
                                                Email: rmirzaie@raklaw.com
                                                Email: nrubin@raklaw.com
                                                Email: kshum@raklaw.com




                                                1
Case 6:19-cv-00236-ADA Document 58 Filed 12/20/19 Page 2 of 4




                              Sean A. Luner
                              CA State Bar No. 165443
                              Gregory S. Dovel
                              CA State Bar No. 135387
                              Jonas B. Jacobson
                              CA State Bar No. 269912
                              DOVEL & LUNER, LLP
                              201 Santa Monica Blvd., Suite 600
                              Santa Monica, CA 90401
                              Telephone: 310-656-7066
                              Email: sean@dovel.com
                              Email: greg@dovel.com
                              Email: jonas@dovel.com

                              T. John Ward, Jr.
                              TX State Bar No. 00794818
                              Claire Abernathy Henry
                              TX State Bar No. 24053063
                              Andrea L. Fair
                              TX State Bar No. 24078488
                              WARD, SMITH & HILL, PLLC
                              PO Box 1231
                              Longview, Texas 75606
                              Telephone: 903-757-6400
                              Email: jw@wsfirm.com
                              Email: claire@wsfirm.com
                              Email: andrea@wsfirm.com

                              ATTORNEYS FOR PLAINTIFF,
                              SOLAS OLED LTD.

                              Douglas E. Lumish
                              CA State Bar No. 183863
                              Gabriel S. Gross
                              CA State Bar No. 254672
                              Andrew M. Goldberg
                              CA State Bar No. 307254
                              LATHAM & WATKINS LLP
                              140 Scott Drive
                              Menlo Park, CA 94025
                              Telephone: 650-463-2628
                              Email: doug.lumish@lw.com
                              Email: gabe.gross@lw.com
                              Email: drew.goldberg@lw.com




                             2
Case 6:19-cv-00236-ADA Document 58 Filed 12/20/19 Page 3 of 4




                              Joseph H. Lee
                              CA State Bar No. 248046
                              LATHAM & WATKINS LLP
                              650 Town Center Drive, 20th Floor
                              Costa Mesa, CA 92626
                              Telephone: 714-755-8046
                              Email: joseph.lee@lw.com

                              Blake R. Davis
                              CA State Bar No. 294360
                              LATHAM & WATKINS LLP
                              505 Montgomery Street, Suite 2000
                              San Francisco, CA 94111
                              Telephone: 415-395-8033
                              Email: blake.davis@lw.com

                              Jennifer H. Doan
                              TX State Bar No. 08809050
                              Joshua R. Thane
                              TX State Bar No. 24060713
                              HALTOM & DOAN
                              6500 Summerhill Road, Suite 100
                              Texarkana, TX 75503
                              Telephone: 903-255-1000
                              Email: jdoan@haltomdoan.com
                              Email: jthane@haltomdoan.com

                              ATTORNEYS FOR DEFENDANTS,
                              LG DISPLAY CO., LTD., LG
                              ELECTRONICS, INC., AND SONY
                              CORPORATION

                              Gregory S. Gewirtz
                              NJ State Bar No. 006381992
                              Jonathan A. David
                              NJ State Bar No. 018981992
                              LERNER, DAVID, LITTENBERG,
                              KRUMHOLZ & MENTLIK, LLP
                              20 Commerce Drive
                              Cranford, NJ 07016
                              Telephone: 908-654-5000
                              Email: ggewirtz@lernerdavid.com
                              Email: jdavid@lernerdavid.com

                              ATTORNEYS FOR DEFENDANT,
                              SONY CORPORATION



                             3
         Case 6:19-cv-00236-ADA Document 58 Filed 12/20/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

    I certify that the counsel of record who are deemed to have consented to electronic service

are being served on December 20, 2019, with a copy of this document via the Court’s ECF system.




                                                           /s/ Reza Mirzaie
                                                           Reza Mirzaie




                                              4
